DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters shown below have both been used to designate what appears to be the same part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3 and 5
4 and 7
4 and 8, 8’, 8”
6 and 6’
SE is labeled as 5E in Figs. 1 and 3
SE 27 and 23 Fig. 3

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the suction side faces rearwards and downwards".  There is lack of antecedent basis for “the suction side” in the claim. It is unclear if "suction side" is referencing the previous “bag side” of Claim 12 or if this is referring a different part. For examination purposes, "suction side" has been construed as the same “bag side” of Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (U.S. Patent No. 9,918,601 B2) 

Referring to Claim 1: Tate teaches a hand-held suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10), comprising:
a hand-held suction device (100 Fig. 10);
a tube unit (110 and 1004 Fig. 10; Column 8, lines 57-58); and
a bag unit (122 and 1002 Fig. 10; Column 8, lines 57-58), wherein the tube unit (110 and 1004 Fig. 10) has a suction tube (110 Fig. 10) and a tube connecting part (1004 Fig. 10; Column 8, lines 57-58), wherein the bag unit (122 and 1002 Fig. 10) has a collecting bag (122 Fig. 10) and a bag connecting part (1002 Fig. 10), wherein the tube connecting part (1004 Fig. 10) and the bag connecting part (1002 Fig. 10; Column 8, lines 57-58) are designed to form a mechanical connection (shown in Fig. 10; Column 8, lines 57-58) to one another in order to hold (shown in Fig. 10; Column 8, lines 57-58) the bag unit (122 and 1002 Fig. 10) by way of the tube unit (110 and 1004 Fig. 10), wherein the tube connecting part (1004 Fig. 10) is arranged in such a way on a circumference of the suction tube, in a correct operating position (shown in Fig. 10) of the suction system, and the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10) is designed such that the bag unit (122 and 1002 Fig. 10) held by the tube unit (110 and 1004 Fig. 10) extends downwards (shown in Fig. 10) in the circumferential direction along the suction tube (110 Fig. 10).

But is silent on the tube connecting part is arranged specifically in an upper half of the circumference in a circumferential direction.
Per MPEP 2143-E, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: top half, bottom half, left half, and right half of the circumference; further, the prior art teaches the bottom half of the circumference.  Therefore, modifying the hand-held suction device of Tate to have the tube connecting part on the top half, can easily be made without any change in the operation of the hand-held suction system of Tate with reasonable expectations of success. It would have been obvious to have modified the invention of Tate by placing the tube connecting part it on the upper half of the circumference for the purpose of easing the process of looping and unlooping the bag connecting part; along with the benefit of visually confirming the bag is indeed looped securely. 

Referring to Claim 2: The hand-held suction system according to Claim 1, wherein the tube connecting part (1004 Fig. 10) is arranged in such a way and the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10) is designed in such a way that the collecting bag (122 Fig. 10) extends (shown in Fig. 10) along the suction tube (110 Fig. 10) downwards (shown in Fig. 10) in the circumferential direction on the upper half of the circumference (1004 as modified Fig. 10).

Referring to Claim 3: Tate as modified teaches the hand-held suction system, but is silent on:
in a flow direction, the collecting bag extends along the suction tube for a minimum of 0.2 times a length of the suction tube in the flow direction, in the flow direction, the connection extends along the suction tube for a minimum of 0.1 times a length of the suction tube in the flow direction, or
counter to the flow direction, the tube connecting part is a minimum of 0.2 times a length of the suction tube in the flow direction from a device-side end of the suction tube.
In the instant case, the finite number of identified predictable solutions that the tube connecting part can be along the circumference of the suction tube; further, the prior art teaches a tube connection part located on the suction tube in an area closer to the device side (DS Fig. 1-A inserted below) appearing before the lengthwise-mid-point of the suction tube.  Therefore, modifying the hand-held suction device of Tate to have the tube connecting part at a predetermined distance from the device side (DS Fig. 1-A inserted below) to accommodate a certain sized collecting bag unit, can easily be made without any change in the operation of the hand-held suction system of Tate with reasonable expectations of success. It would have been obvious to have modified the invention of Tate by placing the tube connecting part at a predetermined distance for the purpose of accommodating a particular sized bag depending on the scale of the area to be cleaned and/or the operator’s willingness/ ability of carrying a heavy, loaded bag, and since such a modification would have involved a mere change in the proportion of a component. A change in proportion is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A)



    PNG
    media_image1.png
    530
    617
    media_image1.png
    Greyscale

Referring to Claim 4: Tate as modified teaches the hand-held suction system, wherein the tube connecting part (1004 Fig. 10; Column 8, lines 57-58) and the bag connecting part (1002 Fig. 10) are designed to form the connection (shown in Fig. 10; Column 8, lines 57-58) to one another so as to allow the bag unit (122 and 1002 Fig. 10) and appears to run optionally along a left-hand half or a right-hand half of the circumference in a flow direction in the operating position of the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10).

Referring to Claim 5: Tate as modified teaches the hand-held suction system, wherein the tube connecting part (1004 Fig. 10) is arranged at an uppermost point of the circumference in a circumferential direction in the operating position of the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10).

Referring to Claim 6: Tate as modified teaches the hand-held suction system, wherein the tube connecting part (1004 Fig. 10) is a loop hanger arrangement (Column 8, lines 57-58), and/or wherein the bag connecting part (1002 Fig. 10) is a loop (Column 8, lines 57-58).

Referring to Claim 7: Tate as modified teaches the hand-held suction system, wherein the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10) is designed to form an arrangement (shown in Fig. 10) of the bag unit (122 and 1002 Fig. 10) on the suction device (100 Fig. 10) and the tube unit (110 and 1004 Fig. 10) which is releasable without tools (Column 8, lines 57-58), and/or
wherein the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10) is designed to form an arrangement of the tube unit (110 and 1004 Fig. 10) on the suction device (100 Fig. 10) and the bag unit (122 and 1002 Fig. 10) which is releasable without tools (Column 8, lines 57-58).

Referring to Claim 8: Tate as modified teaches the hand-held suction system, wherein the loop (Column 8, lines 57-58) appears designed (shown in Fig. 10) as a carrying handle to enable a released bag unit to be carried by a user.


Referring to Claim 11: Tate as modified teaches the hand-held suction system, wherein a shape of the collecting bag (122 Fig. 10) appears not mirror-symmetrical (Tate’s modified collecting bag, with tube connecting part arranged specifically in an upper half of the circumference and the collecting bag’s debris receiving connection located on the opposite end, causes the crossed over collecting bag to fill in an oblique, a-symmetric direction with respect to the Plane A Fig. 3-A inserted below) with respect to a plane (Plane A with edge B running concentric with the center of the suction tube, splitting the hand-held suction system’s including the handle on top in 2 mirrored halves Fig. 3-A inserted below) extending from the top down and from the front to the rear in the operating position of the suction system, and/or wherein a gas permeability of the collecting bag is not mirror-symmetrical with respect to a plane extending from the top down and from the front to the rear in the operating position of the suction system.

    PNG
    media_image2.png
    650
    730
    media_image2.png
    Greyscale



Referring to Claim 12: Tate as modified teaches the hand-held suction system, wherein the tube unit (110 and 1004 Fig. 10) is arranged on a tube side (TS Fig. 2-A inserted below) of the suction device (100 Fig. 10), and wherein the bag unit (122 and 1002 Fig. 10) is arranged on a bag side (BS Fig. 2-A inserted below) of the suction device (100 Fig. 10) which is different (Shown in Fig. 2-A inserted below) from the tube side (TS Fig. 2-A inserted below).



    PNG
    media_image3.png
    530
    617
    media_image3.png
    Greyscale

Referring to Claim 13: Tate as modified teaches the hand-held suction system, wherein the tube side (TS Fig. 2-A inserted above) faces forwards and downwards (Shown in Fig. 2-A inserted above) in the operating position of the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10), and wherein the suction side (SS Fig. 2-A inserted above) faces rearwards and downwards (Shown in Fig. 2-A inserted above) in the operating position of the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10).

Referring to Claim 14: Tate as modified teaches the hand-held suction system, wherein the suction device (100 Fig. 10) has a handle (H Fig. 2-A inserted above) for a user for guiding the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10), wherein the handle (H Fig. 2-A inserted above) is arranged on the top (shown in Figs. 10 and 2-A inserted above) of the suction device (100 Fig. 10) in the operating position of the suction system (100, 122, 110, 1004, 122, and 1002 Fig. 10).

Referring to Claim 15: Tate as modified teaches the hand-held suction system, wherein the suction tube (110 Fig. 10) has a circular cross section (shown in Fig. 10) at the tube connecting part (1004 Fig. 10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tate (U.S. Patent No. 9,918,601 B2) as applied to claim 8 above in view of Madhat (U.S. Pub. No. 2003/0131435 A1).

Referring to Claim 9: Tate as modified teaches the hand-held suction system, wherein the collecting bag (122 Fig. 10) has a resealable emptying aperture (Column 5, lines 19-22).
But is silent on the loop and the emptying aperture being specifically arranged relative to one another such that specifically the emptying aperture of the collecting bag is not oriented downwards when the released bag unit is being carried by the loop.
Madhat, in an analogous invention, teaches a similar configuration collecting bag (10 Fig. 2) with a similar configuration loop (13 Fig. 2) and similar configuration emptying aperture (12 Fig. 5) that are specifically arranged relative to one another such that specifically the similar configuration emptying aperture (12 Fig. 5) of the similar configuration collecting bag (10 Fig. 2) is not oriented downwards (shown in Figs. 2 and 5) when the released bag unit (shown in Fig. 2) is being carried by the similar configuration loop (13 Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collecting bag of Tate with the teachings of Madhat for the purpose of having an emptying aperture that is not located on the bottom of the bag to avoid dirt and debris from interfering with the locking mechanism if the collecting bag is placed on the ground.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tate (U.S. Patent No. 9,918,601 B2) as applied to claim 1 above in view of Gracer (U.S. Pub. No. 2006/0261115 A1).

Referring to Claim 10: Tate as modified teaches the hand-held suction system, wherein the collecting bag (122 Fig. 10) has an emptying aperture (Column 5, lines 19-22) that is resealable via a zip fastener (Column 5, lines 19-22).
But is silent on the collecting bag has a backing, at least in an end region of the emptying aperture.

Gracer (U.S. Pub. No. 2006/0261115 A1), in an analogous collection bag comprising a similar configuration emptying aperture (aperture comprising of panels 24, 26, and 30 shown open in Figs. 1 and 2) that is resealable via a similar configuration zip fastener (32 Fig. 2; Paragraph 0021, lines 8-10) having a backing (38 and 40 Figs. 1 and 2), at least in an end region (shown in Figs. 1 and 2) of the emptying aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collection bag of Tate with the teachings of Gracer, as it is well known in the art, for the purpose of reinforcing the zipper end portion of the collecting bag when in the opened state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mottahedeh (U.S. Pub. No. 2007/0157424 A1), a bag carrying device for a vacuum.
Ritter (U.S. Pub. No. 2004/0221416 A1), a disposable leaf collection system for a vacuum.
Tate et al. (U.S. Pub. No. 2009/0000055 A1), a garden vacuum with an integrated collecting bag.
Fujiwara et al. (U.S. Patent No. 6,141,823 A) a vacuum/ blower with a collecting bag. 
Miner (U.S. Patent No. 4,870,714 A), A portable vacuum/ blower with resealable collecting bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723